On Motion for Rehearing.
On their motion for rehearing ap-pellees insist that we were in error in holding that the owners of the minerals under the land, from which the two small strips of surface are sought to be condemned, are not necessary parties to this suit. We are unable to agree with the contention, because under the particular facts of this case, it is apparent that the property has been developed for more than ten years, during which time the oil has been and is now being removed therefrom without need of the use of the surface strips here involved. Calvert v. Harris County, Tex. Civ. App., 46 S.W.2d 375.
The motion is overruled.